Citation Nr: 0421245	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  96-13 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed low back disorder.  


REPRESENTATION

Appellant represented by:	Christopher A. Glaser, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active military service from May 1985 to 
April 1987.  

This matter previously arose before the Department of 
Veterans' Affairs (VA), Board of Veterans' Appeals (Board), 
on appeal of an August 1990 rating decision of the VA 
Regional Office (RO) located in Nashville, Tennessee, which 
denied the veteran's original claim of service connection for 
a low back disorder diagnosed as spondylolisthesis of L5.  
See May 1990 VA Application for Compensation or Pension.  See 
also, Board Remand, August 2001, at Page 2, and Board Remand, 
February 1999, at pages 2 and 3.  The veteran later changed 
his place of residence, and his appeal was appropriately 
transferred to the VA RO located in Buffalo, New York.  

The veteran's sworn testimony was obtained at a hearing 
before a hearing officer at the RO in August 1995, and a 
transcript of this hearing is of record.  

While a May 2000 Board decision initially denied the claim on 
appeal, the veteran appealed to the United States Court of 
Appeals for Veterans Claims (CAVC), and by a November 2000 
Order, that decision was vacated.  See Board Remand, August 
2001, at page 2.  The November 2000 Court Order vacated the 
Board's May 2000 decision for compliance with the then newly 
passed Veterans Claims Assistance Act of 2000 (VCAA).

In August 2001 the Board remanded the claim to the RO for 
further development and adjudicative action.  

In February 2004 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.




FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claim on appeal, and 
all available evidence necessary for an equitable decision of 
that claim has been obtained.  

2.  The probative and competent medical evidence of record 
establishes that a chronic acquired variously diagnosed low 
back disorder cannot satisfactorily be dissociated from the 
veteran's period of active service.


CONCLUSION OF LAW

A chronic acquired variously diagnosed low back disorder was 
incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107, 7104(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for a chronic acquired low back disorder has been 
properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefit sought on appeal by the 
veteran.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Criteria

Service connection may be established for a chronic disability 
resulting from an injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 5103A, 
5107, 7104 (West 2002).  


Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §§ 3.102, 
3.303(d) (2003).  

However, for the showing of a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at that time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there is 
no requirement for evidentiary showing of continuity of 
symptomatology.  Rather, continuity of symptomatology is 
required only where the condition noted during service is not, 
in fact, then shown to be chronic, or where the diagnoses of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  

In order to prevail on the issue of service connection there 
must be medical evidence of current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). In order to establish service connection for 
a claimed disorder on a secondary basis, there must be (1) 
medical evidence of current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence of a 
nexus between the service connected disease or injury and the 
current disability.  See Hickson, 12 Vet. App. at 253; see 
also Reiber v. Brown, 7 Vet. App. 523, 516-17 (1995).  

In other words, in order in order to warrant the grant of 
service connection based on an etiological relationship 
between the claimed disability and a service-connected 
disorder, competent medical evidence must show that such a 
relationship exists.  Libertine v. Brown, 9 Vet. App. 521, 
522 (1996).  

Stated differently, in order to prevail on the issue of 
service connection on the merits, "there must be medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, the Board notes that VA regulations do not 
provide that service connection can only be shown through 
medical records, but rather, proof through lay evidence is 
allowed.  38 U.S.C.A § 1154; See Smith v. Derwinski, 2 Vet. 
App. 147, 148 (1992), citing Cartright v. Derwinski, 2 Vet. 
App. 24 (1991).  That is, the veteran or a friend is 
competent to provide evidence of observable symptoms-such as 
low back pain, although neither is competent to attribute any 
such symptom to a given cause or diagnosis.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  

Finally, where there is a difference of medical opinion, the 
CAVC has stated that "[i]t is the responsibility of the BVA . 
. . to assess the credibility and weight to be given the 
evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). With 
regard to the weight to assign to medical opinions, the CAVC 
has held that "[t]he probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); see also Winsett v. West, 11 Vet. App. 420 
(1998) (CAVC affirmed the Board's decision which weighed two 
medical opinions, from an expert and a treating physician); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (Board favoring 
one medical opinion over another is not error); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992) (Board may not ignore 
the opinion of a treating physician, but is free to discount 
the credibility of that statement). 


The United States Court of Appeals for the Federal Circuit 
(CAFC) has recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

The CAFC has held that "when the positive and negative 
evidence relating to a veteran's claim are in 'approximate 
balance,' thereby creating a 'reasonable doubt' as to the 
merits of his or her claim, the veteran must prevail."  Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  (Emphasis 
added).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Board initially notes that the veteran's service medical 
records are silent as to any complaint, treatment or 
diagnosis of any low back disorder in service, including on 
examination of February 6, 1987, prior to his separation from 
service a few months later.  The Board notes that the 
separation examination was unusual in that it was conducted 
more than two and a half months before the effective date of 
his release from active duty on April 22, 1987, and no 
statement was obtained from him upon actual separation from 
service that there had been no interval change in his 
physical condition.  This situation is not only unique, but 
of particular importance in this case, as detailed below, 
given the nature of the immediate post-service medical 
evidence of record showing a more than one-year history of 
low back pain noted on private examinations only a few months 
after his separation.  See February 1988 and August 1990 
medical statements of Dr. JM (initials).   

The instant appeal is also unique in the arguments presented 
on appeal-supported, at least in part, by competent medical 
evidence of record, which tends to explain the silence of the 
service medical records regarding low back pain, explaining 
that the veteran himself confused his low back pain for pain 
associated with his documented prostatitis.  See medical 
statements of Dr. PM, November 1993, September 1990, and 
October 1994 (detailed below).  The Board notes in this 
regard that service medical records do show treatment for 
pain associated with prostatitis from December 1985 to 
September 1986.  

The veteran argues that both he and his treating in-service 
physicians were confused as to the exact nature and location 
of his low back pain in service, and he asserts that he was, 
mistakenly, treated for a recurrence of his prostatitis prior 
to his separation from service.  Essentially, the veteran 
appears to argue that both he and his treating in-service 
physicians confused his low back pain for pain associated 
with his documented recurrent prostatitis.  He also argues, 
or explains, that he injured his back in service carrying 
books down a flight of stairs in 1986, and that this injury 
resulted in his spondylolisthesis at L5.  See VA examination 
report of medical history, dated in September 2003.  

The post-service evidence of record shows initial treatment 
for low back pain in December 1987-several months after the 
veteran's discharge from service in April 1987.  Although 
actual treatment records are not available, medical 
statements of Dr. PM, dated in November 1993 and October 
1994, document that the veteran was first seen on December 
23, 1987 for, "[p]ain near prostate and left lower back," 
which both the veteran and the physician initially suspected 
was a recurrence of his in-service prostatitis.  The examiner 
found no prostatitis, however, as confirmed by additional 
testing, and the veteran was referred to Dr. JM.  In a 
September 1990 statement, Dr. PM clarifies that while the 
veteran's complaints in December 1987 where thought to have 
been related to prostatitis, later urinalysis and other 
testing was negative.  See also, medical statement of Dr. MT, 
dated in October 1993.  

Upon referral and examination in February 1988 by Dr. JM, the 
veteran was diagnosed with spondylolisthesis of L5, with low 
back pain.  See medical statements of JM, MD, dated in 
February 1988 and February 1990.  At that time, the veteran 
reported a "more than a year" history of low back pain 
without specific injury.  X-ray studies revealed 
spondylolisthesis at L5 with a 2 mm. forward migration of the 
body of L5.  The veteran initially refused, but later 
accepted, a lumbar support truss, but this did not completely 
relieve his low back pain.  

Private treatment records also include the results of a 
November 1993 magnetic resonance imaging (MRI) of the low 
back, which was interpreted as indicative of a Schmorl' s 
node at L1, L2, and L3, secondary to endplate softening and 
protrusion of the intervertebral disc into the vertebral 
body, and disc bulging of the L1-L2 intervertebral disc.  VA 
treatment records also include an August 1990 x-ray study, 
which was interpreted as being normal.  Additionally, a June 
1997 VA examiner was of the opinion that the veteran had a 
history of spondylolisthesis and a lumbosacral strain.  
However, the veteran refused to submit to x-ray at that time.  
Neither of the above diagnoses were ever shown on subsequent 
VA and private examinations, including on VA examination in 
September 2003, wherein the only low back disorder found on 
examination was spondylolisthesis at L5.  

As noted in the August 2001 Board Remand, the above evidence 
is conflicting and uncertain-there is a doubt as to the 
severity of any low back pain in service, and the exact 
etiology of the veteran's current spondylolisthesis at L5.  
As requested at that time, a VA medical opinion was obtained 
in September 2003, which included an extensive review of the 
veteran's complicated clinical history, as maintained in his 
VA claims file.  The examiner found no evidence of muscle 
spasm, no pain on palpation of the lumbosacral spine, and 
"excellent range of motion of the spine," with an overall 
"asymptomatic" lower spine.  The final diagnosis was 
spondylolisthesis at L5, which the examiner opined was 
service related.  The examiner determined that the diagnosis 
was related to the veteran's carrying books down stairs while 
in service, as reported by the veteran.  

In an October 2003 addendum, the examiner clarified that 
spondylolisthesis can have multiple causes, including trauma, 
and that it was, therefore, at least as likely as not that 
the veteran's spondylolisthesis was incurred in service, as 
claimed by the veteran.  

In a December 2003 further addendum, another VA examiner 
opined that there was no relationship between the veteran's 
documented in-service complaints of pain associated with 
prostatitis and his current back condition, and that his 
current low back disorder is not service related.  

The Board finds that the medical evidence is in equipoise, 
warranting application of the benefit of the doubt in the 
veteran's favor under 38 C.F.R. § 3.102.  In doing so, the 
Board notes that there is a balance of medical evidence as to 
the question of whether or not the veteran had chronic low 
back pain in service within the meaning of 38 C.F.R. 
§ 3.303(b).  While service medical records are silent for low 
back pain and a December 2003 VA medical opinion concludes 
that his current spondylolisthesis at L5 is not service 
related, equally probative and credible medical evidence of 
no less than two private physicians (see medical opinion 
statements, Dr. PM, November 1993 and October 1994, and Dr. 
JM, February 1988 and February 1990), document that the 
veteran experienced low back pain in service despite the 
absence of notation in the service medical records.  The 
Board has noted that his separation examination was unusually 
remote to the effective date of his discharge.  

As detailed above, two corroborative private medical 
statements uniformly demonstrate a "more than one year" 
history of low back pain prior to December 1987 and February 
1988, when a diagnosis of spondylolisthesis at L5 was finally 
made-only a few months after the veteran's discharge from 
service.  Given the above, the Board is unable to conclude 
that sufficient medical evidence exists to support any 
finding that the veteran's spondylolisthesis at L5 was of 
post-service origin, or that any low back pain in service was 
not chronic, both within the meaning of 38 C.F.R. § 3.303(b), 
and consistent with the benefit of the doubt rule of 
38 C.F.R. § 3.102.  

The above result is supported by the VA medical opinion 
statements of September and October 2003, which support the 
claim on appeal, as does the October 1993 lay statement of a 
friend of the veteran who witnessed him to have chronic 
symptoms of low back pain following his discharge from 
service.  In finding so, the Board is unable to conclude that 
the December 2003 VA medical opinion addendum, which 
contradicts the earlier VA medical opinions of September and 
October 2003, as well as the private medical statements 
regarding treatment in 1987 and 1988, and the October 1993 
lay statement and sworn testimony of the veteran at his 
August 1995 personal hearing, is of more than equal weight or 
probity.  38 C.F.R. § 3.102.  

As noted at the onset of this decision, when there is an 
approximate balance of positive and negative evidence, the 
benefit of the doubt must and shall be given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001).  (Emphasis added).  

The above result is consistent with the concern that the 
veteran was not afforded a separation examination in the 
later part of April 1987, the effective date of his 
discharge, and by the demonstrated medical support for his 
statements that his low back pain was confused with pain 
associated with his in-service prostatitis.  See statements 
of Dr. PM, September 1990 and October 1994.  The October 1993 
lay statement of a friend of the veteran indicates that his 
low back pain was severe enough to result in observable 
impairment.  

The Board additionally notes that the diagnosis of 
spondylolisthesis is not the only current low back disorder 
presently demonstrated on private or VA examination.  As 
noted earlier, there is the June 1997 notation of lumbosacral 
strain, and the November 1993 MRI showing Schmorl' s nodes at 
L1, L2, and L3, with disc bulging at L1-L2.  Accordingly, the 
Board finds that the evidentiary record supports a grant of 
entitlement to service connection for a chronic acquired 
variously diagnosed low back disorder.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table)].  


ORDER

Entitlement to service connection for a chronic acquired 
variously diagnosed low back disorder is granted.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



